DETAILED ACTION
This is a first office action in response to application 17/350,838 filed on June 17, 2021 in which claims 7-14 and 21-32 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 27-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 9, 7, 10, 11 and 8, respectively of U.S. Pat. 11,079,991 to Takaishi et al. (“Takaishi ‘991”). 
For example, regarding claim 27, claim 7 of Takaishi ‘991 discloses a method for printing a document (column 30/lines 26-27), the method comprising: 
receiving a request from a proxy device at a public server, wherein the request includes a print job of the document (column 30/lines 28-30); 
applying a policy to determine whether to accept the print job, wherein the policy corresponds to a condition of the proxy device (column 30/lines 33-35); 
generating a response to the proxy device based on the determination (column 30/line 36); and
sending the document to a printing device corresponding to the proxy device (column 30/lines 38-39).

The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 7,861,282 to Kakigi (“Kakigi”) describes a printing system in which a determination is made as to whether to print or not to print a document according to policy information managed by a policy server. The printing system includes an information processing apparatus which outputs print data, a policy server which manages policy information and one or more printing apparatuses. The information processing apparatus outputs print data with appended print data identification information to the printing apparatus. The printing apparatus acquires the print data, acquires policy information from the policy server by transmitting authentication information and print data identification information to the policy server and determines whether or not to execute printing in accordance to the acquired policy information.1 
European Patent Application EP1802071 to Lachmund (“Lachmund”) describes an apparatus 100 for connecting a computing device of a visitor 110 to a company network 120 to which only limited access according to a certain security policy should be granted ([0043]). The apparatus comprises a first access unit 130 that may be accessed by said computing device via a first interface, a filtering unit 150 which implements a security policy for said access and a second access unit 140. The apparatus further a personalization unit 160 which stores personalization data entered by an administrator. Based on that personalization data, the company network grants the computing device 110 access to the company network through the first and second access units 130 and 140 and the filter unit 150. The personalization data individualizes the apparatus 100 as the one which belongs to the visitor, and it furthermore determines the security policy to be enforced during the access of the company network 120.

In comparing Lachmund to the instant invention, Lachmund’s company network 120 may be viewed as corresponding to a private network hosting the claimed private server storing a document and a policy and Lachmund’s apparatus 100 as corresponding to the claimed public server. It is noted that the security policy implemented for controlling the access of the computing device of a visitor 110 to the company network 120 may be downloaded to the second access unit 140 from the company network 120 ([0048]/lines 1-3).

Indication of Allowed Subject Matter
Claims 7-14 and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 7 recites
generating a query at a private server for a list of printing devices having a condition, wherein the condition relates to a policy;
sending the query to a public server;
identifying the plurality of printing devices connected to the public server according to the condition; and

Claim 21 recites 
generating a first query at a private server for a list of a first plurality of printing devices having a first condition;
identifying the first plurality of printing devices connected to a public server according to the first condition; and
creating a first proxy device to manage the first plurality of printing devices.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 8-14 and 22-26 are allowed as dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PAUL F PAYER/Primary Examiner, Art Unit 2674